FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
2.	This action is in response to papers filed 16 February 2022 in which no claims were amended, cancelled, or added, and only a Declaration and arguments were submitted. 
3.	All previous rejections are maintained and are reiterated below.  
4.	Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
5.	Claims 1-3, 5-8, 10, 17, and 19-21 are under prosecution.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
	This is a new matter rejection.
	New claim 21 contains the recitation “the competitive release occurs due to binding of the one or more biotinlyated nucleic acid amplification agents to an available biding site of the streptavidin, avidin, or combinations thereof.”  Applicant has provided no citation of support for this limitation.
	While a review of the specification yields generic teachings of competitive binding, the specification does not teach the claimed alleged species of competitive binding found in the limitation discussed above, nor does the specification contain any teachings of binding to “available” sites on the streptavidin, avidin, or combinations thereof.  The limitation therefore constitutes new matter.

8.	Claims 1-3, 5-8, 10, 17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is an enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


Nature of the Invention and Breadth of Claims 
Claim 1 (upon which claims 2-3, 5-8, 10, 17, and 19-20 each depend) and claim 21 each require competitive binding to disrupt the non-covalent interaction between biotinylated nucleic acid markers and streptavidin, avidin, or combinations thereof.  Claim 19 specifically requires the non-covalent bond to comprise streptavidin/biotin, avidin/biotin, or combinations thereof, and thus encompasses the use of the same molecules as those already present in the non-covalent bond of claim 1.  Claim 21 specifically requires competitive release due to binding at a remaining available binding site on streptavidin, avidin, or combinations thereof.  

Guidance in the Specification and Working Examples
	As noted in the previous Office Action, the specification only contains one example, wherein IL-6 immobilized via antibody capture and, following a “short incubation,” is treated with an additional biotinylated IL-6 antibody, streptavidin, “biotinylated DNA,” a DNA marker specific TaqMan probe and “a biotinylated oligonucleotide.”  After incubation at RT (presumably room temperature), PCR is performed and the marker is amplified.
	However, the example does not clearly demonstrate competitive inhibition that breaks up either an existing biotin/streptavidin bond between the biotinylated nucleic acid marker (which is not clearly identified in the example) and the streptavidin (i.e., claim 1) or competitive inhibition that breaks up an existing biotin/streptavidin bond by binding to a different and available site on the streptavidin.  Based on the prior art cited below, it is entirely possible that the second biotinlyated antibody displaced the capture antibody, and the resulting product comprises the target bound to streptavidin via the biotinylated antibody and marker, which gets amplified.  Indeed, Applicant did not demonstrate that the target remains capture on the array after the addition of the second antibody.  Thus, given the lack of clarity as to which biotinylated oligo is acting as the marker, and given that Applicant has not clearly show the claimed competition reaction has actually worked, the example does not demonstrate possession of the claimed invention
Further, no additional examples, either in actual practice or theoretical combination, are presented to illustrate that Applicant was actually in possession of the claimed embodiments described above, in particular in view of the cited art below.
 
State of the Art, Relative Skill of Those in the Art, and Predictability or Unpredictability in the Art 
	The invention is drawn to the use of biological molecules and biological and chemical assays, and is therefore in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  The level of skill in the art is deemed to be high.
	In addition, the art is deemed to predict the failure of Applicant’s claimed invention, based on the citations below.
I.	Cronan (U.S. Patent No. 5,252,466, issued 12 October 1993), clearly states that binding of biotinlyated proteins by avidin and streptavidin is essentially irreversible by competition with free biotin (column 14, lines 45-55).
II.	Stayton (U.S. Patent No. 6,156,493, issued 5 December 2000), teaches irreversible binding of streptavidin to a biotinlyated support that could not be eluted with free biotin ((Example III). 
III.	Shipwash (U.S. Patent Application Publication No. US 2004/0005582 A1 published 8 January 2004) teach avidin irreversibly binds to biotin (paragraph 0194).
IV.	Von Recum et al (U.S. Patent Application Publication No. US 2012/0220518 A1 published 30 August 2012) teach streptavidin irreversibly binds to biotin (paragraph 0150).
V.	Ihle et al (U.S. Patent Application Publication No. US 2004/0253584 A1, published 16 December 2004) teach biotin-streptavidin is not susceptible to competitive disruption by free biotin (paragraph 0031), as admitted by Applicant on page 9 pf the Remarks filed 7 July 2020.
V.	The post-filing art of Wylie et al (U.S. Patent Application Publication No. US 2017/0368033 A1, published 28 December 2017) states that streptavidin irreversibly binds to biotin, and that competition is only possible when a biotin analog is first utilized, which is then disrupted by actual biotin (paragraph 0008).
Further, specifically in reference to claim 21:
I.	While Niemeyer et al (Nuc. Acids Res., vol. 27, pages 4553-4561, published 1 December 1999, supplied by Applicant) shows streptavidin can form bivalent and trivalent biotinlyated structures (e.g., Abstract);  However, Niemeyer et al provide no evidence of removal of one biotin by binding of another biotin at an available site.  Further, Niemeyer et al clearly states that the valency distributions are “highly sensitive to stoichiometric variations in the relative molar coupling ratio of bis-biotinlyated DNA,” and that “[e]xcess DNA induces a complete breakdown of the oligomers (Abstract).” Thus, the prior art of Niemeyer et al actually shows that the complexes are more likely be destroyed by adding additional biotinlyated DNA, and does not provide any evidence whatsoever that the claimed removal of one biotin by binding of another biotin at an available site occurs.
	 II.	As noted above, Shipwash (U.S. Patent Application Publication No. US 2004/0005582 A1 published 8 January 2004) teach avidin irreversibly binds to biotin (paragraph 0194).
III.	As noted above, Von Recum et al (U.S. Patent Application Publication No. US 2012/0220518 A1 published 30 August 2012) teach streptavidin irreversibly binds to biotin (paragraph 0150).
IV.	Ying et al (U.S. Patent Application Publication No. US 2014/0011255 A1, published 9 January 2014) states biotin avidin binding is “practically irreversible,” and releasing “requires very harsh conditions (paragraph 0001). 
V.	The post filing art of Zheng et al (U.S. Patent Application Publication No. US 2017/0275684 A1, published 28 September 2017) also states the biotin and streptavidin is irreversible (paragraph 0031).
VI.	Broder et al (Anal. Chem. vol. 83, pages 2005-2011, published 
3 February 2011) states that the half-life of the biotin-(strept)avidin complex is 200 days, and that modification of both the protein and the ligand is necessary to decrease the stability of the complex (page 2005).
Thus, both pre- and post-filing art clearly states that competitive release of biotins from either avidin or streptavidin will not work.
Degree of Experimentation
To practice the invention as it is claimed, the skilled artisan would have to perform numerous experiments to develop a plurality solid substrates, each of which must include a plurality of different target molecules.  Each of these would need to be screened with a plurality of different detection conjugates (proteins, antibodies, ligands, etc.). Each of these conjugates must be subjected to testing in each possible configuration (i.e., linkage to biotin, avidin, or streptavidin) and reaction with nucleic acid marker having the appropriate binding partner (i.e., linkage to avidin, streptavidin, or biotin).  The claimed method must then be performed on multiple different iterations of the above embodiments, and each must be verified as successfully performing the claimed competitive displacement.  Each experiment would itself comprise multiple steps, requiring experimentation for each of the many steps with no guarantee of success in any individual step, thereby demanding years of inventive effort for effective reduction to practice.  Thus, the quantity of experimentation in this area would be extremely large since there are a significant number of parameters that would have to be studied.  Furthermore, the ultimate outcome of such experimentation is completely unpredictable.
In Genentech, Inc. v. Novo Nordisk, A/S, the court states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”  42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (Emphasis added).

Conclusion
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement".  
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the lack of specific working examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.   
Thus, claims 1-3, 5-8, 10, 17, and 20-21 are not enabled for embodiments requiring competitive binding to disrupt the interaction between biotin and either avidin or streptavidin.  Claim 19 fully lacks enablement.

	Response to Arguments
9.	Applicant's arguments filed 16 February 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 6-7 of the Remarks that the compliance with 35. U.S.C. 112 (a)/first paragraph is determined from the perspective of a person skilled in the relevant art and that the claimed subject matter need to have been described in haec verba.	
However, as noted above, the rejection of claim 21 is a new matter rejection.  As clearly stated in the rejection, a review of the specification yields only generic teachings of competitive binding.  The specification does not teach the claimed alleged species of competitive binding found in the limitation discussed above, nor does the specification contain any teachings of binding to “available” sites on the streptavidin, avidin, or combinations thereof.  The cited limitation therefore constitutes new matter and the rejection is maintained.
B.	Applicant argues on pages 7-8 of the Remarks that there is more than one definition of “competitive binding,” and that the skilled artisan would recognize that the competitive release of the example as being that which is claimed.
However, Applicant has provided no evidence in support of the arguments regarding what the skilled artisan would have recognized as “competitive binding,” other than a Wikipedia citation.    MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
	It is also noted that Applicant’s comments regarding allosteric, non-competitive, and uncompetitive are contrary to Applicant’s arguments regarding multiple types of competitive inhibition.  “Uncompetitive” and “noncompetitive” are the opposite of “competitive.”  Further, the Wikipedia citation provided by Applicant on page 7 of the Remarks (URL: https://en.wikipedia.org/wiki/Competitive_inhibition>) clearly states allosteric, non-competitive, and uncompetitive are other mechanisms by which an enzyme may bind an allosteric inhibitor.
C.	Applicant argues on page 8 of the Remarks that the examiner has not taken into account competitive binding at an alternate site.
However, as noted in the previous Office Action, a competitive binding assay is well understood in the art as having two molecules that compete for the same binding site, as found in the online dictionary at nanotempertech.com (cited in the previous Office Action).
It is also noted that the figure provided in the Wikipedia citation (“Diagram showing competitive inhibition”) clearly shows binding at the same site, not a different one. The figure describing allosteric competitive inhibition also shows blocking of the site by the inhibitor, and the figure describing “another possible” mechanism of allosteric inhibition shows alteration of a single binding site by allosteric binding.  Thus, none of the examples provided by Wikipedia depict the binding at one receptor site causing release of the same receptor from a different site for the same receptor as argued by Applicant.
D.	Applicant argues on pages 8-9 of the Remarks that lanes 5 and 9 of Figure 2 of Niemeyer et al illustrate intramolecular exchange.
However, column 1 of page 4556 of Niemeyer et al clearly states that 
Additional of excess streptavidin (i.e., STV) results in very slow exchange. 
Equal and greater amounts of STV results no exchange.
Only excess DNA results in exchange that is fast.
It is also reiterated from the previous Office Action that Niemeyer et al clears state that the complexes are  “highly sensitive to stoichiometric variations in the relative molar coupling ratio of bis-biotinlyated DNA,” and that “[e]xcess DNA induces a complete breakdown of the oligomers (Abstract).”
In addition, column 2 of page 4560 clearly states that “binding with bulky biotinlyated macromolecules preferentially occurs at monovalently attached STVs, located at the termini of the supramolecular oligomers,” and that “[t]he exact composition and structure determination if these complexes, however, is beyond the capability of currently available techniques.”
Thus, even if exchange occurs, it occurs only under specific conditions not found in the instant claims, and the exact nature of the bis-bound STVs is, in the words of Niemeyer et al, “beyond the capability of currently available techniques.”  Thus, the examiner is unconvinced that Niemeyer et al support Applicant’s arguments regarding exchange, in particular because, at best, Niemeyer et al illustrate complex supramolecular aggregates formed under conditions nowhere near resembling anything that is claimed.

10.	The Declaration under 37 CFR 1.132 filed 16 February 2022 (hereafter the “Declaration”) is insufficient to overcome the instant rejections of the claims as set forth in the last Office action and reiterated above for the reasons discussed below.
A.	Paragraph 4 of the Declaration states that Figure 4a of the ‘925 Application discloses how to read the example of the instant Application.
It is noted that “the ‘925 application” appears to refer to U.S. Patent Application Publication No. US2010/0143925 A1, listed in the Information Disclosure Statement filed 29 December 2020).
It is also noted that the instant Application is not related to the ‘925 publication (i.e., is not a CON or a DIV, nor is the ‘925 Application incorporated by reference into the instant Application).  Thus, while the examiner has considered arguments based on the ‘925 Application in order to address the arguments presented in the Declaration, none of the teachings or suggestions in the ‘925 Application can be considered part of the instant Application.
B.	Paragraphs 5-8 of the Declaration argue that the Example of the instant Application involves the biotin binding discussed by Niemeyer et al.
However, as noted above, column 1 of page 4556 of Niemeyer et al clearly states that 
Additional of excess streptavidin (i.e., STV) results in very slow exchange. 
Equal and greater amounts of STV results no exchange.
Only excess DNA results in exchange that is fast.
It is also reiterated from the previous Office Action that Niemeyer et al clears state that the complexes are  “highly sensitive to stoichiometric variations in the relative molar coupling ratio of bis-biotinlyated DNA,” and that “[e]xcess DNA induces a complete breakdown of the oligomers (Abstract).”
In addition, column 2 of page 4560 clearly states that “binding with bulky biotinlyated macromolecules preferentially occurs at monovalently attached STVs, located at the termini of the supramolecular oligomers,” and that “[t]he exact composition and structure determination if these complexes, however, is beyond the capability of currently available techniques.”
Thus, even if exchange occurs, it occurs only under specific conditions not found in the instant claims, and the exact nature of the bis-bound STVs is, in the words of Niemeyer et al, “beyond the capability of currently available techniques.”  Thus, the examiner is unconvinced that Niemeyer et al support the Declaration’s arguments regarding exchange, in particular because, at best, Niemeyer et al illustrate complex supramolecular aggregates formed under conditions nowhere near resembling anything that is claimed.
C.	Paragraphs 9-10 of the Declaration argue that the sandwich assay of the Application allows simultaneous binding of the capture and detection antibodies, and that displacement of the capture antibody would occur doing the washing.
It is noted that the sole Example of the instant specification states that the capture antibody was immobilized, followed by blocking and incubation with a serial dilution series of target (i.e., IL-6).  Thus, contrary to the assertions of the Declaration, the binding of the capture antibodies and the detection antibodies is not simultaneous, as the target-capture complex is formed before the detection conjugates are added. 
The Example then states that the immobilized capture antibody-target complex is washed, which according to paragraph 10 of the Declaration, can result in displacement form the capture antibody.  Thus, the analyte is potentially free of the capture antibody after the washing step described in the Example.
The next step in the Example is the addition of a complex of biotinylated anti-target antibody, streptavidin, and biotinylated DNA.  As noted above, there is no evidence that this added complex in any way conforms to the specific conditions described by Niemeyer et al, which, as also noted above, result in complex supramolecular aggregates formed under specific conditions described therein.  Thus, the argument that the complex added in the Example and the conditions under which the complex interacts with the previously captured target results in biotin exchange is not convincing because neither the Declaration nor the specification has established that the highly specific conditions of Niemeyer et al have been met.
The next step of the Example is that of washing of the complex, followed by addition of the PCR master mix.  It is again noted that paragraph 10 of the Declaration states that washing can lead to “complete loss of the analyte complex.”  The Example subjects the complex to these same conditions; thus, it is possible there is no longer any complex.
D.	Paragraph 11 states that the actual biotinlyated oligonucleotide is not relevant, and that it is used in molar excess.
However, the Example contains no statement as to the molar ratios of any of the molecule present.  In addition, this assertion that the oligonucleotide is not relevant is in opposition to the explicit statements of Niemeyer et al; i.e., that
 The complexes are  “highly sensitive to stoichiometric variations in the relative molar coupling ratio of bis-biotinlyated DNA,” and that “[e]xcess DNA induces a complete breakdown of the oligomers (Abstract);” and
That “binding with bulky biotinlyated macromolecules preferentially occurs at monovalently attached STVs, located at the termini of the supramolecular oligomers,” and that “[t]he exact composition and structure determination if these complexes, however, is beyond the capability of currently available techniques (column 2 of page 4560),” which clearly establishes that the biotinlyated oligonucleotide is, in fact, relevant (i.e., based on how bulky it is).
E.	Paragraphs 12-14 of the Declaration argues that the cited references do not take into account competitive binding that occurs at an alternative binding site, and that Niemeyer et al describe competitive displacement of biotin. 
However, as noted in detail above, both pre- and post-filing art clearly states that competitive release of biotins from either avidin or streptavidin will not work.
It is also reiterated that neither the Declaration nor the specification has established that the highly specific conditions of Niemeyer et al have been met, and that, at best, Niemeyer et al illustrate complex supramolecular aggregates formed under conditions nowhere near resembling anything that is claimed.
It is also noted that paragraph 14 refers to an opinion, but does not include any further evidence in support of the opinion provided therein.
Thus, the arguments presented above have not provided sufficient evidence that the method discussed in the Example is commensurate in scope with specific conditions described in Niemeyer et al, and the rejections are therefore maintained.  See MPEP 716.02(d).
F.	It is reiterated that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09.

Conclusion
11.	No claim is allowed.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/
Primary Examiner, Art Unit 1634